     THOMAS A. ERICSSON, ESQ.
 1   Nevada Bar No. 4982
 2   ORONOZ & ERICSSON, LLC
     1050 Indigo Drive, Suite 120
 3   Las Vegas, Nevada 89145
     Telephone: (702) 878-2889
 4   Facsimile: (702) 522-1542
     tom@oronozlawyers.com
 5
     Attorney for David Lee Harris
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
10                                                   )
                                                     )
11                                                   )
     UNITED STATES OF AMERICA,                       )   CASE NO: 2:18-cr-092-RFB-VCF
12              Plaintiff,                           )
                                                     )   STIPULATION AND ORDER TO
13                                                   )   CONTINUE SENTENCING
                     vs.                             )
14                                                   )   (Second Request)
     DAVID LEE HARRIS,                               )
15              Defendant.                           )
                                                     )
16                                                   )
                                                     )
17                                                   )
                                                     )
18
19          IT IS HEREBY STIPULATED AND AGREED by David Harris, by and through his

20   attorney, THOMAS A. ERICSSON, ESQ., and the United States of America, by and through

21   ROBERT KNIEF, ESQ., Assistant United States Attorneys, that the sentencing hearing

22   currently scheduled for November 21, 2019, at 1:00 p.m., be vacated and continued for two

23   (2) weeks past the current sentencing date to a date and time that is convenient to this

24   Honorable Court.

25          The request for a continuance is based upon the following:

26          1.      Counsel for Defendant David Harris requires additional time to finalize
                    mitigation work for Mr. Harris’ sentencing hearing. The Defense requests a brief
27
                    continuance to complete the mitigation work and finalize preparations for
28                  sentencing.



                                                     1
            2.     Defendant David Harris is in custody.
 1
 2          3.     Defense Counsel for has spoken to AUSA Robert Knief, and he agrees to the
                   continuance.
 3
            4.     The additional time requested herein is not sought for purposes of delay.
 4
 5          5.     The additional time requested by this Stipulation to Continue Sentencing is
                   reasonable pursuant to Fed.R.Crim.P. 32(b)(2), which states that the “court may,
 6                 for good cause, change any time limits prescribed by this rule.”
 7
            6.     Additionally, denial of this request for continuance could result in a miscarriage
 8                 of justice.
 9
10   DATED: November 5, 2019
11   Respectfully submitted,
12
13   /s/ Thomas A. Ericsson       .              /s/ Robert Knief
     Thomas A. Ericsson, Esq.                    Robert Knief, Esq.
14   Oronoz & Ericsson, LLC                      Assistant United States Attorney
     1050 Indigo Drive, Suite 120                501 Las Vegas Boulevard, South, Suite 1100
15   Las Vegas, Nevada, 89145                    Las Vegas, Nevada, 89101
16   Attorney for David Harris                   Attorney for the United States of America

17          IT IS ORDERED that the Sentencing Hearing set for November 21, 2019 at 1:00 PM is
18   vacated and continued to December 5, 2019 at 4:15 PM in LV Courtroom 7C.
19
                                                 IT IS SO ORDERED.
20
                                                ________________________________________
21                                                 RICHARD F. BOULWARE, II
22                                                 UNITED STATES DISTRICT JUDGE

23                                                           12th day of ____________,
                                                 DATED this _____         November     2019.
24
25
26
27
28


                                                    2
